Name: Commission Regulation (EC) No 2118/94 of 29 August 1994 on the opening of a standing invitation to tender for the resale on the internal market of 400 490 tonnes of cereals held by the German intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 224/8 Official Journal of the European Communities 30 . 8 . 94 COMMISSION REGULATION (EC) No 2118/94 of 29 August 1994 on the opening of a standing invitation to tender for the resale on the internal market of 400 490 tonnes of cereals held by the German intervention agency  100 000 tonnes of bread-making wheat  50 490 tonnes common wheat fodder  100 000 tonnes of barley  50 000 tonnes of bread-making rye  100 000 tonnes of maize held by it. Article 2 1 . The deadline for the submission of tenders for the first partial invitation to tender shall be 6 September 1994. 2. The deadline for the submission of tenders for the final partial invitation to tender shall be 13 December 1994. 3 . The tenders shall be deposited with the German intervention agency : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 1 866/94 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (3), as amended by Regulation (EC) No 1 20/94 (4), lays down the procedures and conditions governing the offer for sale of cereals held by the intervention agencies ; Whereas, in the present market situation, a standing invi ­ tation to tender should be opened for the sale on the internal market of 400 490 tonnes of cereals held by the German intervention agency ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM), Adicksallee 40, D-60322 Frankfurt am Main , (Telex : 41 17 27 ; telefax (169) 156 47 91 ). HAS ADOPTED THIS REGULATION : Article 3 The German intervention agency shall notify the Commission, by not later than the Tuesday of the week following the expiry of the deadline for the submission of tenders, of the quantity and the average prices of the different lots sold. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journl of the European Communities. Article 1 The German intervention agency shall, pursuant to the terms specified in Regulation (EEC) No 2131 /93, initiate a standing invitation to tender for the resale on the internal market of : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 August 1994 . For the Commission Karel VAN MIERT Member of the Commission (') OJ No L 181 , 1 . 7 . 1992, p. 21 . (2) OJ No L 197, 30. 7 . 1994, p. 1 . (3) OJ No L 191 , 31 . 7 . 1993, p. 76. 4 OJ No L 21 , 26. 1 . 1994, p. 1 .